Exhibit 10.1

EXCHANGE AGREEMENT

This Exchange Agreement (the “Agreement”), dated as of February 13, 2020 (the
“Effective Date”), is entered into by and among Novus Therapeutics, Inc., a
Delaware corporation (the “Company”), and the holders of the Company’s common
stock, par value $0.001 per share (the “Common Stock”) listed on Schedule I
attached hereto (each a “Stockholder” and collectively, the “Stockholders” and,
together with the Company, the “Parties”).

BACKGROUND:

A. The Stockholders and the Company wish to exchange an aggregate of 3,796,000
shares of Common Stock held by the Stockholders, of which (i) 997,628 shares are
held directly by the Stockholders (the “Common Shares”) and (ii) 2,798,372
shares are held as treasury shares by the Company on behalf of the Stockholders
(the “Treasury Shares” and, collectively with the Common Shares, the “Exchange
Shares”) for an aggregate of 3,796 newly issued shares (the “Preferred Shares”)
of the Company’s newly designated Series X Preferred Stock, par value $0.001 per
share (the “Preferred Stock”).

B. The Parties intend the foregoing exchange of the Exchange Shares for the
Preferred Shares (the “Exchange”) to be exempt from registration under the
Securities Act of 1933 (the “Act”) pursuant to Section 3(a)(9) of Act.

AGREEMENT:

In consideration of the foregoing, the Parties hereby agree as follows:

(1) Exchange; Closing.

(a) The Exchange shall be consummated as of 10:00 a.m. on the third business day
following the Effective Date, or at such other date and time as the Parties may
agree (the “Closing Date”). On the Closing Date, and subject to the satisfaction
or waiver of the conditions set forth herein, the Stockholders shall exchange
the Exchange Shares for the Preferred Shares in the respective amounts listed on
Schedule I attached hereto.

(b) On the Closing Date: (i) the Company and the Stockholders shall jointly and
irrevocably instruct the Company’s Registrar and Transfer Agent for the Common
Stock to cancel the direct registration book-entry statements from the Transfer
Agent evidencing the Exchange Shares, (ii) the Company shall deliver to the
Stockholders a certified copy of the certificate of designations for the
Preferred Stock, in the form attached hereto as Exhibit A (the “Certificate of
Designations”), as filed with the Secretary of State of Delaware, and (iii) the
Company shall issue the Preferred Shares in book entry, in the amounts and
registered in the names set forth on Schedule I.

(2) Representations and Warranties of the Company. The Company represents and
warrants to each Stockholder as follows:

(a) Neither the Company nor any of its affiliates nor any person acting on
behalf of or for the benefit of any of the forgoing, has paid or given, or
agreed to pay or give, directly or indirectly, any commission or other
remuneration (within the meaning of Section 3(a)(9) of the Act and the rules and
regulations of the SEC promulgated thereunder) for soliciting the Exchange.
Assuming the representations and warranties of the Stockholders contained herein
are true and complete, the Exchange will qualify for the registration exemption
contained in Section 3(a)(9) of the Act.



--------------------------------------------------------------------------------

(b) It has the requisite corporate power and authority and power to enter into
this Agreement and to consummate the Exchange and such transactions shall not
contravene any contractual, regulatory, statutory or other obligation or
restriction applicable to the Company.

(c) It has a sufficient number of authorized and unissued shares of Preferred
Stock to consummate the Exchange.

(d) It has reserved a sufficient number of shares of Common Stock as may be
necessary to fully permit the conversion of the Preferred Stock and the issuance
of the underlying Common Stock, without regard to any beneficial ownership
limits set forth in the Certificate of Designations.

(e) To the fullest extent applicable, the Exchange, as well as the subsequent
conversion of the Preferred Shares into Common Stock (including the surrender
and forfeiture of the Preferred Shares and the issuance of the underlying Common
Stock) shall be treated as an exempt transaction under Rule 16b-3 under the
Securities Exchange Act of 1934, as amended.

(3) Representations and Warranties of Stockholders. Each Stockholder, as to
itself only, represents and warrants to the Company as follows:

(a) It has the requisite power and authority to enter into this Agreement and
consummate the Exchange.

(b) It is the record and beneficial owner of, and has valid and marketable title
to, the Exchange Shares being exchanged by it pursuant to this Agreement, free
and clear of any lien, pledge, restriction or other encumbrance (other than
restrictions arising pursuant to applicable securities laws), and has the
absolute and unrestricted right, power and capacity to surrender and exchange
the Exchange Shares being exchanged by it pursuant to this Agreement, free and
clear of any lien, pledge, restriction or other encumbrance.

(c) Neither it nor any of its affiliates nor any person acting on behalf of or
for the benefit of any of the forgoing, has paid or given, or agreed to pay or
give, directly or indirectly, any commission or other remuneration (within the
meaning of Section 3(a)(9) of the Act and the rules and regulations of the SEC
promulgated thereunder) for soliciting the Exchange.

(4) Miscellaneous.

(a) This Agreement, and any action or proceeding arising out of or relating to
this Agreement, shall be exclusively governed by the internal laws of the State
of California. Any dispute arising under or relating to this Agreement shall be
resolved by binding arbitration, to be conducted in San Francisco, California in
accordance with the commercial arbitration rules of the American Arbitration
Association. The prevailing party in such dispute shall be entitled to be
awarded fees and expenses, including reasonable attorneys’ fees.

 

2



--------------------------------------------------------------------------------

(b) This Agreement represents the entire agreement and understanding among the
parties regarding the terms and conditions of the Exchange and supersedes all
prior agreements, arrangements and understandings with respect to the subject
matter hereof. This Agreement may only be amended in a written instrument
executed by the Parties.

(c) This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

(d) Upon completion of the Exchange, the Company shall reimburse the
Stockholders for their reasonable out-of-pocket expenses incurred in connection
with effecting the Exchange, including the reasonable fees and disbursements of
counsel, not to exceed $25,000 in total.

(e) Each of the Stockholders and the Company acknowledge that Gibson, Dunn &
Crutcher LLP (“Gibson Dunn”) currently represents the Company and one or more
Stockholders or their affiliates in unrelated matters. In the course of such
representation, Gibson Dunn may have come into possession of confidential
information relating to each party. Each Stockholder and the Company
acknowledges that Gibson Dunn is representing only the Company in this
transaction and may not share the Company’s confidential information; similarly,
Gibson Dunn may not share any Stockholder’s confidential information with the
Company. By executing this Agreement, each Stockholder and the Company hereby
waive any actual or potential conflict of interest which has or may arise as a
result of Gibson Dunn’s representation of such persons and entities, and
represents that it has had the opportunity to consult with independent counsel
concerning the giving of this waiver.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

In witness whereof, the Parties have executed this Agreement as of the Effective
Date.

 

Novus Therapeutics, Inc. By:  

/s/ Gregory J. Flesher

Name: Gregory J. Flesher Title: CEO Biotechnology Value Fund, L.P. By:  

/s/ Mark Lampert

Name: Mark Lampert Title: Chief Executive Officer BVF I GP LLC, itself General
Partner of Biotechnology Value Fund, L.P. Biotechnology Value Fund II, L.P. By:
 

/s/ Mark Lampert

Name: Mark Lampert Title: Chief Executive Officer BVF II GP LLC, itself General
Partner of Biotechnology Value Fund II, L.P. itself GP of Biotechnology Value
Fund II, LP Biotechnology Value Trading Fund OS, L.P. By:  

/s/ Mark Lampert

Name: Mark Lampert Title: President BVF Inc., General Partner of BVF Partners
L.P., itself sole member of BVF Partners OS Ltd., itself GP of Biotechnology
Value Trading Fund OS, L.P. MSI BVF SPV, L.L.C. By:  

/s/ Mark Lampert

Name: Mark Lampert Title: President BVF Inc., General Partner of BVF Partners
L.P., itself attorney-in-fact for MSI BVF SPV, L.L.C.

 

4



--------------------------------------------------------------------------------

SCHEDULE I

 

Stockholder Name

  

Address

   Common Shares surrendered    Preferred Shares issued Biotechnology Value
Fund, L.P.    44 Montgomery Street, 40th Floor San Francisco CA, 94104   
581,998    581.998 Biotechnology Value Fund II, L.P.    44 Montgomery Street,
40th Floor San Francisco CA, 94104    349,110    349.11 Biotechnology Value
Trading Fund OS, L.P.    44 Montgomery Street, 40th Floor San Francisco CA,
94104    66,520    66.52

Stockholder Name

  

Address

   Treasury Shares surrendered    Preferred Shares issued Biotechnology Value
Fund, L.P.    44 Montgomery Street, 40th Floor San Francisco CA, 94104   
1,431,002    1,431.002 Biotechnology Value Fund II, L.P.    44 Montgomery
Street, 40th Floor San Francisco CA, 94104    1,161,890    1,161.89
Biotechnology Value Trading Fund OS, L.P.    44 Montgomery Street, 40th Floor
San Francisco CA, 94104    205,480    205.48

Stockholder Name

  

Address

   Total Exchange Shares
surrendered    Total Preferred Shares
issued Biotechnology Value Fund, L.P.    44 Montgomery Street, 40th Floor San
Francisco CA, 94104    2,013,000.00    2,013.00 Biotechnology Value Fund II,
L.P.    44 Montgomery Street, 40th Floor San Francisco CA, 94104    1,511,000.00
   1,511.00 Biotechnology Value Trading Fund OS, L.P.    44 Montgomery Street,
40th Floor San Francisco CA, 94104    272,000.00    272.00

 

5